COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:            01-18-00639-CV
 Style:                   Loruhamah Dickey v. Harris County, City of Houston, Houston
                          Community College System, Houston Independent School District
 Date motions filed*:     January 11, 2019
 Type of motion:          Motion for Extension of Time to Supplement Record for Brief
 Party filing motion:     Pro Se Appellant Loruhamah Dickey
 Document to be filed:    Appellant’s brief

 Is appeal accelerated?      No

 If motion to extend time:
        Original due date:                January 11, 2019
        Number of extensions granted:        0 Current Date: January 11, 2019
        Date Requested:                   N/A

Ordered that motions are:
       Granted
              ☒ If document is to be filed, document is: February 11, 2019.
      ☐ Denied
      ☐ Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         Appellant’s pro se motion for an extension of time to supplement the record, construed
         as an extension request to file appellant’s brief, is granted until February 11, 2019.
         Appellant is notified that the records are complete and that, if he seeks to supplement
         the record, he must file a written request with the district clerk and he should put an
         uncertified copy of the document in the appendix attached to his brief, with a notation
         that the certified copy has been requested. See TEX. R. APP. P. 34.5(c)(1).

Judge’s signature: ___/s/ Evelyn V. Keyes_________
                   x Acting individually      Acting for the Court
Date: __January 24, 2019______